February 22, 1911. The opinion of the Court was delivered by
There is no ground whatever for this appeal. The defendant was convicted under an indictment containing a count for breaking into the dwelling house of R.F. Fields, with intent to steal, take and carry away the goods of Belle Fields, and a count for stealing from the dwelling house of R.F. Fields a pair of shoes, a bracelet and a finger ring of the value of eight dollars, the property of Belle Fields. There was a general verdict of guilty.
The position that the second count charges no offense unless it be supplemented by the statements of the first count has no shadow of foundation; for the second count is a plain and full charge of privily entering and stealing from the dwelling house of R.F. Fields, an offense made burglary by the Act of 1902 (23 Stat. 1094).
There was no error in refusing to grant a new trial on the ground that there was no evidence to support the verdict, for there was strong evidence of the guilt of the defendant. Belle Fields, the wife of R.F. Fields, testified that the window of the house was hooked inside and the door locked, when she left in the morning, and that when she returned the window had been broken and the shoes, bracelet and ring stolen; that she afterwards recognized the shoes on the feet of the defendant. There was also evidence that the defendant offered to settle the charge by paying for the shoes. *Page 527 
The rule that evidence of propositions of compromise is not admissible does not extend to criminal trials. State v.Rucker, 86 S.C. 66.
It is further contended that the Circuit Judge charged with respect to a matter of fact in instructing the jury that one found in possession of stolen property soon after the theft is presumed to be the thief, but as soon as the possession is explained the presumption is at an end. The rule has long been established in this State that the possession of stolen property raises a legal presumption of guilt, casting upon the accused the burden of explaining the possession to be consistent with innocence. State v.Bennett, 2 Tr. Con. Rep. 692; State v. Kinman, 7 Rich. 497;State v. Garvin, 48 S.C. 258, 26 S.E. 570.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed.